DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, and 4-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 15, the prior art either alone or in combination fails to disclose, teach or suggest a shock absorber comprising: a piston assembly slidably disposed within the pressure tube, the piston assembly dividing the working chamber into a first chamber and a second chamber; an electronic valve including a spool moveable between a first position and a second position, wherein: when the spool of the electronic valve is in a first position, allow fluid flow between the first and second chambers; and when the spool of the electronic valve is in a second position, block fluid flow between the first and second chambers; and a printed circuit board assembly (PCBA) that is located within the piston rod and that includes a module configured to selectively apply power to the electronic valve.
Regarding independent claim 27, the prior art either alone or in combination fails to disclose, teach or suggest a shock absorber comprising:  a piston assembly slidably disposed within the pressure tube, the piston assembly dividing the working chamber into a first chamber and a second chamber; an electronic valve that is positioned within the piston rod, the electronic valve including a spool moveable between a first position and a second position, the spool including a first flow channel and a second flow channel that is distinct from the first flow channel, wherein: when the spool of the electronic valve is in the first position, fluid flows through both of the first and second flow channels; when the spool of the electronic valve is in the second position, the spool restricts fluid flow through both of the first and second channels; and when the spool of the electronic valve is at least temporality positioned at a third position that is between the first and second positions, fluid flows through the first flow channel and the spool restricts fluid flow through the second flow channels. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        February 26, 2022